Citation Nr: 1711688	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-29 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial rating for a scar of the left wrist.


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The Veteran served honorably in the US Navy January 1987 to June 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the of Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction presently resides with the RO in Roanoke.

The Veteran requested a hearing before a Veterans Law Judge which was scheduled for October 31, 2016. On October 3, 2016, the Veteran withdrew his request for a hearing.


FINDING OF FACT

The Veteran's scar of the left wrist is not deep or painful, and it does not cause limitation of motion or other disabling effects.


CONCLUSION OF LAW

The criteria for a compensable initial rating for a left wrist scar have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800-7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. Regarding the claim for an initial compensable rating for the left wrist scar, where, as here, service connection has been granted and a noncompensable rating has been assigned, statutory notice under 38 U.S.C.A. § 5103 (a) and regulatory notice under 38 C.F.R. § 3.159 (b)(1) have been fulfilled. Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006). VA's duty to notify was also satisfied by a September 2012 statement of the case (SOC). See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 38 U.S.C.A. § 5103A (a), (b) and (c). The Veteran was afforded an opportunity to testify at a hearing before a Veterans Law Judge, but he subsequently cancelled his hearing. The RO obtained the Veteran's service treatment records and VA treatment records; the Veteran has not identified any other records pertinent to the issue on appeal that remain outstanding. In June 2010, the Veteran was afforded a VA compensation examination in connection with the claim. The examination report noted the Veteran's medical history and pertinent clinical findings sufficient to evaluate the condition on appeal under governing rating criteria, and it is adequate to decide the claim. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA's duty to assist is met.

II. Increased Rating

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Separate "staged" ratings may be assigned for separate periods of time based on facts found. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

The Veteran seeks a compensable disability rating for a scar of the left wrist. He contends that a higher rating is warranted as his scar causes chronic "off and on" pain and prevents him from wearing a watch or constraining clothing.

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805. DC 7800 pertains to scars of the head, face, or neck and is, therefore not for application in this claim.

Pursuant to DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801. 

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802. 

DC 7804 pertains to unstable or painful scars. One or two scars that are unstable or painful are rated at 10 percent disabling. Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7804. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

The Veteran's scar has been evaluated throughout the period on appeal under 38 C.F.R. § 4.118, DC 7802 for a single superficial linear scar, not on the head face or neck. See 38 C.F.R. § 4.118, DC 7802 (2016); 38 C.F.R. § 4.31 (2016). 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claim.

Factual Background

The Veteran's service treatment records (STRs) note that he had a ganglion cyst on his left wrist, a condition that existed since May 1994. From May 1994 to September 1995, he made complaints of pain. In September 1995, he requested to have the cyst removed as it was becoming larger and more painful. In March 1996, he had a surgical procedure for excision of the ganglion cyst on his left wrist. The surgical report was reviewed, and the surgeon reported "[n]o complications." (See Medical Treatment Record, VBMS, received October 25, 2013).

In August 2003, the Veteran's STRs note that he complained of chronic pain in his left wrist "off and on" for "years." The records note that while there was no tenderness or swelling and he had range of motion (ROM) in his wrist, there was intermittent wrist pain after some activities or wearing a watch. The record noted an assessment of suspect wrist pain and mild tendonitis. He was prescribed forearm exercise and NSAIDs. (See Medical Treatment Record, VBMS, received October 25, 2013).

In the Veteran's February 2010 retirement exam, the Veteran stated that the cyst was quite large, and since then he had periodic pain in the wrist/forearm when wearing a watch. In January and February 2010, the Veteran's treatment records also note complaints of wrist pain and numbness, especially when wearing his watch.

In a June 2010 VA examination, the Veteran stated his history of the ganglion cyst and described current symptoms of pain in the left arm, specifically that he could not wear a watch on the left arm or tight clothing on the left arm. The VA examiner noted that the Veteran's skin was clear of rashes and lesions and there were no nodules, lumps or cysts present on examination. The VA examiner noted that the scar was precisely located on the dorsum of the left wrist secondary to ganglion cyst removal. She described it as a linear scar which measured 1.5 cm by 0.1 cm. The VA examiner noted that the scar was not painful, there was no skin breakdown, and that it was a superficial scar with no underlying tissue damage. The VA examiner also noted that there was no inflammation or keloid formation, edema was absent, the scar was not disfiguring, the scar did not limit the claimant's motion, and there was no limitation of function due to the scar.

The VA examiner also evaluated the musculoskeletal system, range of motion (ROM) and X-rays of both wrists. Neither the left nor the right wrist showed signs of edema, instability abnormal movement, effusion, weakness tenderness redness heat, deformity malalignment, drainage subluxation or guarding of movement. The examination of the left wrist showed there was no ankylosis. The ROM for the left joint function was not additionally limited by pain, fatigue weakness, lack of endurance or incoordination after repetitive use. Lastly, the X-ray of the complete left wrist with multiple views showed no evidence for fracture or other significant bone or soft tissue abnormality.

Analysis

After careful consideration of the record, the Board finds that the evidence does not support the Veteran's claim for a compensable rating for his left wrist scar. His scar does not approximate the criteria for a compensable rating under 38 C.F.R. § 4.118, DC 7802, as will be discussed. 

The Veteran is rated under DC 7802. A compensable rating requires the area of the scar to be 929 square cm (144 square inches) or greater. The Veteran has a single superficial scar on his left wrist that measures .15 square cm. The VA examiner noted that there was no underlying tissue damage, no inflammation, no keloid formation and edema was absent. Therefore, the Veteran does not meet the criteria for a compensable rating under 7802.

Under DC 7804, the Veteran may obtain compensation for an unstable or painful scar. The Veteran has a single scar with no skin breakdown, it is not disfiguring, and he has not said the scar itself is painful. Further, the June 2010 VA examination found the scar was not painful. Significantly, the Veteran has reported left forearm and neurological pain of the left wrist, but he has not reported pain at the site of the scar. The Board will discuss his complaint of left forearm, left wrist pain and neurological pain of the left wrist which the Board finds as distinguishable from a painful scar below. Therefore, the Veteran does not meet the criteria for a compensable rating under DC 7804.

DC 7805 includes linear scars, other scars and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804. DC 7805 also covers the evaluation of the scar for any disabling effect(s) not considered in a rating provided under codes 7800-04 under the appropriate code. The VA examiner noted that the Veteran's scar was linear, that it does not limit his motion, and that there is no limitation of function due to the scar. The Veteran also had an X-ray done of his complete left wrist. Multiple views of the left wrist showed no evidence for fracture or other significant bone or soft tissue abnormality. As such, the Board finds that the Veteran is not entitled to a separate evaluation under DC 7805.

The Board acknowledges the Veteran's statements regarding his left wrist that the "pain is chronic but 'off and on'" and pain which he describes as "neurological." He is competent to report that he has the pain and the intensity depending on the weather or what he is wearing. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). The Board acknowledges the Veteran's statements that he has neurological pain due to his scar. Nevertheless, he is not competent to testify that his pain is neurological or related to his left ganglion cyst removal as he does not have the expertise to identify the etiology of his reported pain as a lay person (i.e., to identify nerve damage and residuals), as nerve damage is an internal process. The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder. Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance. While the Veteran, as a layman, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability - especially since, in this particular instance, the VA examiner specifically noted no underlying tissue damage and the scar had no functional impact. The VA examination included a neurological examination for the upper extremities. The Veteran's motor function was within normal limits and peripheral nerve involvement was not evident during the examination. The VA examiner noted that there was no diagnosis for the condition of nerve damage because there was no pathology to render a diagnosis. Significantly, the VA examiner considered the lay statements and reports of pain and still came to the conclusion that is was not scar painful. The only competent evidence of neurological pain or other residual ganglion cyst pain is from the findings of the VA examiner. The Board resultantly places significantly more weight on the objective clinical findings reported on the VA examination than the Veteran's statements regarding the etiology of the left arm pain he experiences.

The Board has considered the objective findings of record and Diagnostic Codes with regard to the square size of the scar, and its impact on the functioning of the wrist as reflected on examination reports, and it is the Board's judgment that the Veteran's scar is appropriately evaluated as noncompensable.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating. Kuppamala v. McDonald, 27 Vet. App. 447 (2015). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Currently, the preponderance of the evidence is against finding of any significant symptoms or residuals of the ganglion cyst.  Despite the Veteran's contentions, the preponderance of the evidence is against a finding of any neurological problems or other functional loss associated with the removal of the ganglion cyst.  The Board concludes that referral of this case for consideration of an extraschedular rating is not warranted. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Additionally, as the Veteran has not alleged, nor does the evidence of record otherwise show, unemployability due solely to the scar, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking a compensable initial rating for a scar of the left wrist is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


